DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 3 May 2021, the claims were amended. The rejections under 35 U.S.C. 103 have been revised to take these amendments into account.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over World Patent Application Publication No. WO 2016/017059 ("Shiokawa", with citations to the previously provided translation) in view of World Patent Application Publication No. WO 2016/017153 ("Okuyama", with citations to U.S. Patent Application Publication No. 2017/0210052, which is used as an English translation), World Patent Application Publication No. WO 2015/079627 ("Tabata", with citations to U.S. Patent Application Publication No. 2017/0100873, which is used as an English translation), Japanese Patent Application Publication No. JP 2003-175910 (“Matsumura”, with citations to the previously provided translation), cited in an IDS, U.S. Patent Application Publication No. 2013/0193601 (“Wilson”), U.S. Patent Application Publication No. 2014/0083059 (“Meinzinger”), and U.S. Patent Application Publication No. 2017/0348757 ("Kurosawa").
Regarding claim 1, Shiokawa discloses a container production method by liquid blow molding (see the third full paragraph on page 4 to the second full paragraph on page 5 of the translation), the method comprising:
a liquid blow molding step (see Id.) of supplying a pressurized liquid (see Id.) into a preform (the preform 10; see Id.) disposed in a mold (see Id.) and molding the preform into a container (the container 1; see Id. and Figure 1) having a trunk (the trunk 3; see the second full paragraph on page 4 and Figure 1), and the trunk holding the liquid (see the third full paragraph on page 6).

Shiokawa does not disclose supplying the pressurized liquid into a plurality of preforms disposed in a batch mold, the batch mold including a plurality of cavities arranged in series, and molding the plurality of preforms into a plurality of containers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a batch-type mold for the mold of Shiokawa in order to be able to simultaneously produce a plurality of containers, as taught by Okuyama. This would represent a simple substitution of one known element for another (one mold for another) to obtain predictable results. See MPEP 2143(I)(B).

Neither Shiokawa nor Okuyama discloses that the mold is a metal mold.
Tabata discloses a mold employed in a blow molding device that uses liquid as a pressurized fluid when molding a preform into a container. See paragraph 1. The mold is a metal mold 1. See paragraph 26 and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a metal mold as the mold in the process of Shiokawa, as taught by Tabata, since Tabata indicates that metal is a suitable material for a mold used in liquid blow molding. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

While Shiokawa does disclose that the trunk of the container has a flat shape in a plan view (see the second full paragraph on page 4 and Figure 2), Shiokawa does not disclose that an upper portion of the trunk has a flat shape in a plan view.
It is noted that “have a flat shape in a plan view” is defined by the Applicant in paragraph 20 of the specification to mean that, in a plan view, the width in the long axis direction is larger than the width in the short axis direction perpendicular to the long axis direction.
Matsumura discloses a rectangular bottle 2 with a main body 2a having a planar shape, i.e., a cross section of a substantially rectangular shape. See lines 86-88 of the attached translation as well as Figures 1 and 2. The main body 2a of the bottle 2 corresponds to the claimed trunk. With respect to the claimed upper portion, please see the area to which reference numeral 2 points on the leftmost bottle 2 of Figure 2 (marked up below). This upper portion has a flat planar shape in a plan view, as can be seen from Figures 1 and 2. Also, please note that the bottle 2 is described as being rectangular, with a cross section of substantially rectangular shape.

    PNG
    media_image1.png
    364
    533
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that containers of other shapes could be used in the process of Shiokawa, such as the rectangular bottles taught by Matsumura. This would represent a simple substitution of one known element for another (one container for another) to obtain predictable results. See MPEP 2143(I)(B). Further, Shiokawa discloses that the shape of the body 3 of the container 1 is not limited to the shape shown, in which there is a small diameter portion 7 and a main portion 8, but can be any arbitrary hollow shape (so long as the body 3 is flat and/or a center axis C1 of the body 3 is eccentric with respect to a center axis C2 of the mouth 2). See the second full paragraph on page 4 of the translation. In addition, please see MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a 

Shiokawa does not explicitly disclose a transferring step of removing the container 1 out from the mold and transferring the container 1 in the short axis direction in a state in which the container is filled with the liquid and a mouth of the container 1 is not sealed. However, Shiokawa implicitly discloses at least a transferring step of removing the container 1 out from the mold and transferring the container 1 in a state in which the container 1 is filled with the liquid since the container 1 is filled with the liquid while the container 1 is in the mold and such a step would be required in order to be able to transport and sell the resulting product. Note that the product can be a detergent, beverage, medicine, or cosmetic product, for example. See the third full paragraph on page 6. Such products are not typically offered for sale while still retained within blow molds. Also, Okuyama discloses that, once liquid blow molding is complete, the batch-type mold 1 is opened, and bottles filled with liquid are removed by a removal device 9. See paragraph 39 and Figure 1.
Further, it is well known in the liquid blow molding art to transfer filled and unsealed containers from a filling station to a sealing/capping station. For example, see paragraph 43 and Figure 1 of Wilson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transferred the modified containers 1 of Shiokawa from the batch mold to a sealing/capping station while the containers 1 were filled and unsealed, as taught by Wilson, since Wilson indicates that this is a suitable system arrangement. One of ordinary skill in the art could have combined these elements by known KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(A).

With respect to the containers being removed simultaneously from the batch mold, Okuyama is silent as to whether the bottles are removed simultaneously or sequentially. However, the preforms PF are transferred into the batch-type mold 1 simultaneously by a transfer machine 8. See paragraph 30 and claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simultaneously removed the containers from batch mold of modified Shiokawa since Okuyama indicates that multiple objects can be simultaneously transported within a liquid blow molding apparatus using a transfer machine, including into a batch mold. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

With respect to the direction of the transfer, it is known to transport a filled and unsealed container having a flat shape in a plan view in both a short axis direction of the container and a long axis direction of the container. For example, see Figures 3 and 4 and paragraphs 48, 49, and 52 of Meinzinger, in which containers 2 move in the short axis direction on a filler carrousel 50 and in the long axis direction on a discharge starwheel 52 located between the filler carrousel and a capper 54. Also, Matsumura discloses transporting filled and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried transferring each modified container 1 of Shiokawa in the short axis direction of its trunk, as illustrated by Meinzinger, since Meinzinger indicates that this is a suitable direction in which to transport a filled and unsealed container having a flat shape in a plan view. Also, there were a finite number of options available (especially given what would be required to maintain such a container at an angle during transport), and one of ordinary skill in the art could have pursued these options with a reasonable expectation of success. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(E).
With respect to the orientation being maintained along the entire transfer path between the batch mold and the capping location, in the absence of any teaching that it is advantageous to rotate a container to its long-axis direction for at least some portion of the transfer path, it would have been obvious to one of ordinary skill in the art to have maintained the container’s orientation in the short-axis direction throughout the transfer.

Alternatively, Kurosawa discloses a device and method for filling a can with contents and seaming a lid to the can. See paragraph 1. Kurosawa notes that it is inevitable to take precautions to prevent the contents from spilling from the can in a conveyance path between the filling and seaming operations. See paragraph 4. Therefore, conventional filling/seaming devices include relatively long linear intermediate conveyance paths so that the cans are not max = (2h/D)xG, where h is the headspace height of the can, D is the diameter of the can, and G is the gravitational acceleration. Not exceeding amax prevents the contents of the cans from spilling out. See paragraph 26 and Figure 4.
Based on the equation provided by Kurosawa, one of ordinary skill in the art would have recognized that the maximum allowable acceleration depends on the width of the container in the direction of the acceleration. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transported each modified container 1 of Shiokawa in the direction in which its width was shortest, i.e., the short axis direction of its trunk. This would eliminate the need to adopt a relatively long linear intermediate conveyance path, thereby providing the benefits disclosed in paragraph 6 of Kurosawa. Alternatively, increasing the maximum allowable acceleration would have enabled Shiokawa to increase the rate at which the container 1 moves through the production line.
With respect to the orientation being maintained along the entire transfer path between the metal mold and the capping location, as discussed above, the goal of Kurosawa is to prevent spilling during conveyance between filling and seaming operations. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, based on Kurosawa, not only that each container 1 of Shiokawa should be transported in the direction in which its width is shortest, i.e., the short axis direction of its trunk 3, but also that 

Regarding claim 2, Shiokawa does not disclose wherein, in the transferring step, the mold is opened in the long axis direction. However, the batch-type mold 1 of Okuyama opens into left and right portions (relative to Figure 1). See paragraph 21 and Figure 1. Once liquid blow molding is complete, the mold 1 is opened, and the bottles filled with liquid are removed from the mold 1 by the removal device 9. See paragraph 39 and Figure 1. Based on the above, particularly Figure 1, it should be recognized that bottles exit the mold 1 in a direction (downward relative to Figure 1) that is perpendicular to the direction in which the mold 1 opens (left and right). Since the modified container 1 of modified Shiokawa is being transferred in the short axis direction, as discussed above in connection with the rejection of claim 1, and since the batch-type mold 1 added from Okuyama is being opened perpendicular to the direction of transfer, then the mold 1 is being opened in the long axis direction, as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Okuyama, Tabata, Matsumura, Wilson, Meinzinger, and Kurosawa, as applied to claim 1 above, and further in view of World Patent Application Publication No. WO 94/08852 ("Bulgarelli").
claim 3, modified Shiokawa does not disclose wherein, in the transferring step, the batch metal mold is opened in the short axis direction, and the plurality of containers are transferred after changing an orientation of the plurality of containers.
Bulgarelli discloses a station 52 for forming containers by the injection of fluid. See the abstract. The thermoforming of the containers can be carried out using the product with which the containers are to be filled. See page 10, lines 15-17. Station 52 is made up of two die-halves 68. See page 8, lines 24-28 and Figures 33 and 35. The die-halves 68 are opened in the short axis direction of the containers 1. See Figures 1-4, 33, and 35. See also page 4, lines 25-29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the containers and mold halves of modified Shiokawa could alternatively be arranged as shown in Bulgarelli, where the mold halves open in the short axis direction of the containers. This would represent a simple substitution of one known element for another (one batch mold for another) to obtain predictable results. See MPEP 2143(I)(B). One of ordinary skill in the art could readily have made this modification, and the results of such a change would have been apparent.
As discussed above in connection with the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transferred each modified container 1 of Shiokawa in the short axis direction of its trunk. There were a finite number of options available, and one of ordinary skill in the art could have pursued these options with a reasonable expectation of success. Also, Meinzinger indicates that the short axis direction is a suitable direction in which to transport a filled container having a flat shape in a plan view. Furthermore, transporting each container 1 in the 
In view of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the modified containers 1 of modified Shiokawa prior to transferring them in order to align the short axis of each container with the intended transfer direction if this was necessitated by the opening direction selected for the mold of modified Shiokawa.

Response to Arguments
The Applicant’s arguments filed 3 May 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the Examiner agrees that the references previously relied upon for the rejection of claim 1 fail to disclose or suggest the use of a batch mold. Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Okuyama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744            

/MARC C HOWELL/Primary Examiner, Art Unit 1774